DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first action on the merits. Claims 1-19 are pending in the application and are presented to be examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 10 recites, “wherein the first option is selectable by the first passenger to confirm the share-ride fare for the share-ride, and the second option is selectable by the first passenger to reject the share-ride fare for the share-ride.
	Claim 11 recites, “A system for vehicle allocation, the system comprising: circuitry configured to: receive…determine…”
	Claim 13 recites, “…the circuitry is further configured to determine a third score…”
	Claim 15 recites, “…wherein the circuitry is further configured to determine…”
	Claim 17 recites, “…the circuitry is further configured to determine the share-ride discount…”
	Claim 19 recites, “the circuitry is further configured to render a user interface… the first passenger to confirm the share-ride fare for the share-ride… the second option is selectable by the first passenger to reject the share-ride fare for the share-ride.”
	
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Claim 1 recites, “a first score based on at least historical and real-time signals associated with one or more routes…”
Claim 2 recites, “the historical signals include at least historical share-ride requests associated with the one or more routes, and wherein the real-time signals include at least one of real-time share-ride requests associated with the one or more routes, real- time traffic conditions associated with the one or more routes…”
Claim 5 recites, “…the share-ride discount is further determined based on historical share-rides associated with the one or more routes.”
Claim 7 recites, “…historical share-rides associated with different time durations of a day”
Claim 11 recites, “…and real-time signals associated with one or more routes…”
Claim 12 recites, “wherein the historical signals include at least historical share- ride requests associated with the one or more routes, and wherein the real-time signals include at least one of real-time share-ride requests associated with the one or more routes, real-time traffic conditions associated with the one or more routes,…”


“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“In Ipsis Verbis”
MPEP 2163.03 V

Claim 1 recites, “1. A method for vehicle allocation, the method comprising: 
[1] 	“receiving, by circuitry over a communication network, a share-ride request including at least source and destination locations for a share-ride from a passenger device of a first passenger;” 
[see Specification ¶0008, The circuitry receives a share-ride request for a share-ride from a passenger device of a first passenger over a communication network.]
[2]	 “determining, by the circuitry, a first score based on at least historical and real-time signals associated with one or more routes including the source and destination locations, wherein the first score indicates matching of the first passenger with at least a second passenger for the share-ride;” 
[see Specification, ¶0008, The circuitry determines a first score based on at least historical and real-time signals associated with one or more routes including the source and destination locations. The first score indicates matching of the first passenger with at least a second passenger for the share-ride.]
[3]	“determining, by the circuitry, a second score based on a count of vehicles available for the share-ride requested by the first passenger;” 
[see Specification ¶0008, The circuitry determines a second score based on a count of vehicles that are available for the share-ride requested by the first passenger.]

[see Specification ¶0009]
and 
[5]	allocating, by the circuitry, a vehicle selected from the available vehicles to the first passenger for the share-ride based on a confirmation of a share-ride fare, including at least the share-ride discount, for the share-ride provided by the first passenger.
[See Specification ¶0011The circuitry allocates the selected vehicle to the first passenger for the share-ride based on confirmation of the share-ride fare for the share-ride provided by the first passenger]

“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one of ordinary skill in the art can recognized what is claimed.”[MPEP 2163.03 V]

Claim language not found in Specification
MPEP 2163-In re Katz

Claim 1 recites, “…determining, by the circuitry, a share-ride discount for the share-ride based on at least the first and second scores; …allocating, by the circuitry, a vehicle selected from the available vehicles to the first passenger for the share-ride based on a confirmation of a share-ride fare, including at least the share-ride discount, for the share-ride provided by the first passenger.

In re Katz Interactive Call Processing Patent Litigation, 693 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir 2011)(stating that “[t]the construction of the clams [is] important to the written description analysis” and patent holder’s failure “to point to genuine factual dispute over whether the specification disclosed ‘the claimed subject matter’ made summary judgement proper on that issue.”)


Lack of Algorithm
MPEP 2161.01 I

associated with one or more routes … for the share-ride requested by the first passenger; … a vehicle selected from the available vehicles to the first passenger for the share-ride based on a confirmation of a share-ride fare… for the share-ride provided by the first passenger.”
	

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I



Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The claim recites, “…determining, by circuity, a first score….determining, by circuitry, a second score…determining, by a circuity, a share-ride discount…allocating, by the circuity
The specification discloses, 
“ [0049]     FIG. 2 is a block diagram that illustrates the passenger device 102 and the application server 108, in accordance with an embodiment of the present invention. The passenger device 102 includes circuitry, such as a first processor 202, a first transceiver 204, a first memory 206, a display 208 for rendering a graphical user interface (GUI) such as a user interface 210, a first input/output (I/O) port 212, and location sensing devices 214, that communicate with each other by way of a first communication bus 216. The application server 108 includes circuitry, such as a second processor 218, a second transceiver 220, a second memory 222, and a second I/O port 224 that communicate with each other by way of a second communication bus 226. Examples of the first and second communication buses 216 and 226 include, but are not limited to, an industry standard architecture (ISA) bus, an extended industry standard architecture (EISA) bus, micro channel architecture (MCA) bus, peripheral component interconnect (PCI) bus, scalable coherent interface (SCI) bus, or any combination thereof. 
[0050]        The first processor 202 includes suitable logic, circuitry, and/or interfaces that are operable to execute one or more instructions stored in the first memory 206 to perform one or more operations. For example, the first processor 202 transmits the first share-ride request to the second processor 218 by way of the first 
Figure 2 discloses….
Although the communication buses are disclosed to be within industry standard architecture, there is no indication in the specification as to whether the other parts represented by boxes in Figure 2 representing the “circuitry” are "off the shelf" or must be specifically constructed or modified for applicant’s system. Also, there were no details in the specification of how the parts should be interconnected, timed and controlled so as to obtain the specific operations desired by the applicant.
[see MPEP 2164.06(a), see also In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976), where there was no indication in the specification as to whether the parts represented by boxes were "off the shelf" or must be specifically constructed or modified for applicant’s system. Also, there were no details in the specification of how the parts should be interconnected, timed and controlled so as to obtain the specific operations desired by the applicant.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO (US 2016/0364678) in view of  MEUNIER (US 2018/0032919).
CLAIM 1
 CAO discloses a method for vehicle allocation (See Cao, abstract), the method comprising: 
receiving, by circuitry over a communication network, a share-ride request including at least source and destination locations for a share-ride from a passenger device of a first passenger;[see Cao, abstract, 0009; 0011; 0067]
determining, by the circuitry, a first score based on at least historical and real-time signals associated with one or more routes including the source and destination locations wherein the first score indicates matching of the first passenger with at least a second passenger for the share-ride; [ 0047; 0196; 0242]
determining, by the circuitry, a second score based on a count of vehicles available for the share-ride requested by the first passenger; [0013; 0019;0102; 0196]
determining, by the circuitry, a share-ride discount for the share-ride based on at least the first and second scores; and allocating, by the circuitry, a vehicle selected from the available vehicles to the first passenger for the share-ride based on a confirmation of a share-ride fare, including at least the share-ride discount, for the share-ride provided by the first passenger. [0013; 0019;0102; 0196]




The method of claim 1, wherein the historical signals include at least historical share-ride requests associated with the one or more routes, and wherein the real-time signals include at least one of real-time share-ride requests associated with the one or more routes, real- time traffic conditions associated with the one or more routes, or different time durations of a day [0067], [0124]

CLAIM 3
The method of claim 1, further comprising determining, by the circuitry, a third score based on the first and second scores, wherein the third score indicates matching of the first passenger with at least the second passenger for sharing the selected vehicle. [0067]

CLAIM 4
The method of claim 3, wherein the share-ride discount is higher when the third score is greater than a threshold value in comparison to the share-ride discount when the third score is less than the threshold value [0140]

CLAIM 5
The method of claim 1, wherein the share-ride discount is further determined based on historical share-rides associated with the one or more routes. [0020], [0241]

CLAIM 6
The method of claim 1, wherein the share-ride discount is further determined based on a count of share-ride demand, and wherein the share-ride discount is higher when the count of the share-ride demand is less than a target demand in comparison to the share-ride discount when the count of the share-ride demand is more than the target demand. [0020], [0241]



CLAIM 7.
The method of claim 1, wherein the share-ride discount is further determined based on historical share-rides associated with different time durations of a day, and wherein the share-ride discount for a first time duration of the day is greater than the share-ride discount for a second time duration of the day, when a count of the historical share-rides during the first time duration of the day is less than a count of the historical share-rides during the second time duration of the day. [0020], [0241]

CLAIM 8.
 	The method of claim 1, wherein the share-ride fare further includes a fixed ride fare for the share-ride that is determined based on at least a distance between the source and destination locations and real-time traffic conditions between the source and destination locations, and wherein the real-time traffic conditions are determined based on sensor data received from at least one of location sensing devices or image sensing devices.[0089]; [0130], [0185]

CLAIM 9
The method of claim 1, further comprising rendering, by the circuitry, a user interface on the passenger device for presenting share-ride information of the share-ride comprising at least the share-ride fare. [0089], [0091]

CLAIM 10
The method of claim 9, wherein the user interface further presents a plurality of options including at least first and second options, and wherein the first option is selectable by the first passenger to confirm the share-ride fare for the share-ride, and the second option is selectable by the first passenger to reject the share-ride fare for the share-ride.[0072], [0073], [0158]




A system for vehicle allocation, the system comprising: circuitry configured to:
 receive a share-ride request including at least source and destination locations for a share-ride from a passenger device of a first passenger over a communication network; ;[see Cao, abstract, 0009; 0011; 0067]
determine a first score based on at least historical and real-time signals associated with one or more routes including the source and destination locations, wherein the first score indicates matching of the first passenger with at least a second passenger for the share-ride; [ 0047; 0196; 0242]
determine a second score based on a count of vehicles available for the share-ride requested by the first passenger; determine a share-ride discount for the share-ride based on at least the first and second scores; and allocate a vehicle selected from the available vehicles to the first passenger for the share-ride based on a confirmation of a share-ride fare, including at least the share-ride discount, for the share-ride provided by the first passenger. [0013; 0019;0102; 0196]

CLAIM 12
The system of claim 11, wherein the historical signals include at least historical share- ride requests associated with the one or more routes, and wherein the real-time signals include at least one of real-time share-ride requests associated with the one or more routes, real-time traffic conditions associated with the one or more routes, or different time durations of a day. [0067], [0124]

CLAIM 13
 	The system of claim 11, wherein the circuitry is further configured to determine a third score based on the first and second scores, and wherein the third score indicates matching of the first passenger with at least the second passenger for sharing the selected vehicle. [0067]




The system of claim 13, wherein the share-ride discount is higher when the third score is greater than a threshold value in comparison to the share-ride discount when the third score is less than the threshold value. [0140]

CLAIM 15
The system of claim 11, wherein the circuitry is further configured to determine the share-ride discount based on historical share-rides associated with the one or more routes.


CLAIM 16.
The system of claim 11, wherein the share-ride discount is further determined based on a count of share-ride demand, and wherein the share-ride discount is higher when the count of the share-ride demand is less than a target demand in comparison to the share-ride discount when the count of the share-ride demand is more than the target demand.[0241]

CLAIM 17
 The system of claim 11, wherein the circuitry is further configured to determine the share-ride discount based on historical share-rides associated with different time durations of a day, wherein the share-ride discount for a first time duration of the day is greater than the share-ride discount for a second time duration of the day, when a count of the historical share-rides during the first time duration of the day is less than a count of the historical share-rides during the second time duration of the day. [0020], [0241]






CLAIM 18
wherein the share-ride fare further includes a fixed ride fare for the share-ride that is determined based on at least a distance between the source and destination locations and real-time traffic conditions between the source and destination locations, wherein the real-time traffic conditions are determined based on sensor data received from at least one of location sensing devices or image sensing devices.[0281], [0282]


CLAIM 19
wherein the circuitry is further configured to render a user interface on the passenger device for presenting share-ride information of the share-ride comprising at least the share-ride fare, wherein the user interface further presents a plurality of options including at least first and second options, and wherein the first option is selectable by the first passenger to confirm the share-ride fare for the share-ride, and the second option is selectable by the first passenger to reject the share-ride fare for the share-ride. [0072], [0073], [0158]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692